Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Restriction/Election
2.	In the response dated 11/28/2022, the applicant election of Group II (FIGS 2.1-2.7) without traverse is acknowledged and has been entered for prosecution in this Design application.

3.	Group I (FIGS. 1.1-1.7) is hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.


Claim Rejection under 35 USC § 112
4.	The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

5.	The claim is indefinite and nonenabling because:
	
The elements (identified below) located on in Figure 2.6 cannot be fully understood. These areas have claimed subject matter and depth that cannot be determined. Because these elements are shown only in a single view, the elements shown may be interpreted in multiple ways. These elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. It is not possible to determine the exact depth, nature, or configuration of the elements. Therefore, the elements are considered indefinite and nonenabling.
ANNOTATED DRAWING:


    PNG
    media_image1.png
    505
    506
    media_image1.png
    Greyscale



The elements (identified below) located on in Figure 2.7 cannot be fully understood. These areas have claimed subject matter and depth that cannot be determined. Because these elements are shown only in a single view, the elements shown may be interpreted in multiple ways. These elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. It is not possible to determine the exact depth, nature, or configuration of the elements. Therefore, the elements are considered indefinite and nonenabling.
ANNOTATED DRAWING:

    PNG
    media_image2.png
    497
    486
    media_image2.png
    Greyscale


6.	To overcome this rejection, applicant may overcome this rejection by amending the drawings to show the claimed design accurately and consistently.  In the alternative, applicant may disclaim the areas or portions of the reproduction which are considered indefinite and nonenabling by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the Spotlight shown in broken lines form no part of the claimed design or a statement that the portions of the Spotlight shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).   

7.	Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f) when preparing new reproductions. Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design and so on) (see 37 CFR 1.1026 and MPEP 2909.02).


Conclusion

8.	The claim stands rejected under 35 U.S.C. 112 (a) and (b).  

9.	The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.


Hague - Reply Reminder
10.	Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).

Discussion of the Merits of the Application
11.	All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
12.	A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

13.	The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

14.	If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at CLINT.SAMUEL@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
15.	The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
16.	When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

17.	The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) 
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT A SAMUEL whose telephone number is (571)272-5045.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 5712724496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINT A SAMUEL/Examiner, Art Unit 2917